Citation Nr: 1726863	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a groin injury.

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for an eye condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1994, May 1997 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which denied entitlement to the benefits currently sought on appeal. Jurisdiction over the appeal has since been transferred to Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2011. The transcript is associated with the record. 

In January 2012, the Board issued a decision reopening the claims for service connection for a low back and an eye condition and remanded the entire appeal for additional development.


FINDINGS OF FACT

1. The Veteran does not have a current groin condition that is considered a disability for VA purposes. 

2. The Veteran's back condition has not been linked by probative evidence to service.  

3. Conjunctivitis was first diagnosed in service.  
4.  Post service records show diagnoses of chronic conjunctivitis, and while VA medical opinions do not link the Veteran's current conjunctivitis with his in-service mild chemical eye burns, there is no medical opinion holding that chronic conjunctivitis more generally was not incurred in service.   


CONCLUSIONS OF LAW

1. The criteria for service connection for a groin injury have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A §§ 1131, 1112, 1113, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

3. With the resolution of reasonable doubt in the Veteran's favor, chronic bilateral conjunctivitis was incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Groin Injury

The Veteran seeks service connection for residuals of a groin injury that occurred in service. 

A review of his service treatment records confirms that in July 1988 the Veteran was struck with a baseball bat in the groin area. He reported pain on movement and during urination or bowel movements. His testicles were tender to touch and there was some swelling. The examiner diagnosed traumatic epididymitis and recommended pain medication, and put the Veteran on profile. During follow up visits, the pain had diminished but there was still some swelling and tenderness. A separation exam completed in February 1989 did not mention any defects or diagnoses related to a groin injury or condition. On the accompanying Report of Medical History, the Veteran noted that he had a hernia when he was younger, but there was no mention of any other groin condition. 

Post-service medical records show the Veteran sought treatment for throbbing pain and swelling in his testicles, which often occurred after sexual intercourse or standing for prolonged periods. Physicians noted mild swelling, tenderness and he was treated conservatively. In October 2007, an examiner diagnosed varicoceles and recommended the Veteran wear supportive briefs. In January 2008, he complained of erectile dysfunction (ED); a later record showed ED began after he started hypertension medications. An ultrasound conducted in January 2008 showed hydroceles and there was scrotal swelling. 

The Veteran was afforded a VA examination in November 2012. The Veteran reported that since the injury in service, his testes remained swollen and he saw an urologist in 2007 that diagnosed a hydrocele after reviewing an ultrasound of the scrotum. The examiner noted the Veteran had erectile dysfunction solely due to diabetes mellitus diagnosis. On physical examination, the penis, testes, epididymis and prostate were all normal. Ultimately, the examiner opined that the Veteran's testicular condition was not related to trauma he experienced during service. His physical exam of the testes was normal and the hydrocele found in 2007 was not apparent on physical examination. 

The Veteran underwent another VA examination in October 2013 after requesting assessment of his fertility. He reported being evaluated by the VA following separation from service and was told he had fertility issues. On physical examination, there was no tenderness, no hernia and his testes were of normal, size, shape, and consistency. The epididymitis were non-tender and of normal size. The examiner was unable to make a determination as to his fertility without further testing, but did state that the trauma the Veteran experienced was not a contributory factor.  

During the February 2015 VA examination, the examiner reviewed the Veteran's history, including the injury in service and previous examinations. The Veteran reported having testicular swelling from standing for long periods or after sexual intercourse. Although indicated on previous exams, he did not have erectile dysfunction. On physical examination, the penis, testes, and epididymis were all normal. There was no tenderness on palpation, no hernia and no suggestion of hydrocele or varicocele. The examiner opined that the Veteran did not have a current chronic disability of the groin/testicles and it is less likely as not that any such current disability was the result of disease or injury in service. He reasoned that genital exams performed in November 2012, October 2013 and the current February 2015, failed to show any abnormalities of the scrotum or genitalia. 

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a finding of service connection for the residuals of a groin injury. 

None of the examination reports in the record provide confirmation of a condition or disability that would warrant service connection. The hydrocele noted in a January 2008 ultrasound was not apparent during the November 2012 examination. Erectile dysfunction (ED) was noted during the exam; however, it was said to be related to his diabetes mellitus II or medication for hypertension, and during the February 2015 exam, the Veteran denied any problems with ED. During the October 2013 exam, the Veteran reported problems with fertility, but there are no lab results in the record confirming his assertion. Therefore, there is no evidence of a current disability that can be related to his in-service injury.  Similarly, none of the medical evidence or opinions links any current disability to service.  Under these circumstances the greater weight of the evidence is against the claim.  

While the Board acknowledges that the Veteran is competent to provide evidence regarding the symptoms he exhibits, he is not competent to render a medical diagnosis in this instance since an internal injury or condition is plainly outside the body of general knowledge. See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training or experience are competent to render a medical diagnosis); cf. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)); cf. also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

Low Back

The Veteran contends that his current back condition warrants service connection based on injuries sustained in a car accident that occurred in service. 

The Veteran's service treatment records reflect that he experienced back pain after lifting a tire in June 1986; he described impaired range of motion.  He later sought treatment following a motor vehicle accident in January 1987; he was diagnosed with a cervical muscle spasm and upper back strain. One month later, on a follow up visit, he was still having recurring muscle spasms. On a Report of Medical History completed in February 1989, the Veteran indicated he did not have recurrent back pain, and the accompanying separation examination noted that his spine and musculoskeletal system were normal. 

Review of his post-service treatment records reveals the Veteran received treatment after complaining of stiffness and pain in his lower back. He strained his back while lifting weights and playing softball in May 2004; he suffered from lower back pain and muscle spasms. In April 2007, an x-ray of his back revealed narrowed disc space and spondylosis. In January 2008, the Veteran reported a decrease in back pain after losing weight. 

The Veteran was first afforded a VA examination in April 2010; the examiner diagnosed a "lumbar strain; obesity", noting that the Veteran experienced trauma while lifting weights in 2004. The examiner opined that his back problems were not caused by or a result of his low back problems during service because the 2004 back x-ray suggested no problems for the previous 10 years and was indicative of the 2004 lifting injury. 

During a January 2014 VA examination, the Veteran reported stiffness and pain in his lower back that was slightly relieved by pain medication. A diagnosis of degenerative disc disease was noted. In testing for range of motion (ROM), the examiner noted the Veteran's ROM was not consistent with passive motion or x-rays. Ultimately, the examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury. The provided rationale noted that "he was seen in 1/1987 for low back pain related to a MVA there was no in service indication of anything other tha[n] complete resolution. There are no post service records to indicate a chronic back problem. He currently has very mild age related degeneration. His exam did not indicate a disability..." 

The examiner from a July 2016 examination noted the Veteran had normal ROM, no guarding or muscle spasms and a negative straight leg test. There was no ankylosis of the spine or intervertebral disc syndrome. The examiner noted that the Veteran's back condition did not impact his ability to work. No opinion regarding nexus to service was provided.  

During the September 2011 hearing, the Veteran testified about three incidents in which he suffered injuries to his back; lifting a 5-ton tire, and two motor vehicle accidents (MVAs) in June 1986 and January 1987. He described going to the infirmary after each incident and being treated with medication, bed rest and put on profile. He also testified about several incidents that occurred after service where he re-injured or aggravated his back condition. He noted that he was wrestling with his little cousin and aggravated his back. Later, he strained his back while attempting to lift a heavy set of weights that had fallen on a man in the gym. The Veteran also described having to modify his life around his disabilities by changing jobs and watching what he carried.

Based on the foregoing, the Board finds that the preponderance of the evidence is against an award of service connection for a back disability. Although, the Veteran has a current disability, evident from the April 2007 abnormal x-ray, it is not related to any reported event or injury sustained in service. 

As noted above, the Veteran was diagnosed with degenerative disc disease during the 2014 VA exam; however, the examiner opined that it was not related to service. Moreover, degenerative disc disease is not a chronic disability under 38 C.F.R. § 3.309, which would prompt consideration of presumptive service connection. 

The Veteran was treated for back pain and muscle spasms following the tire-lifting incident and two MVAs in service; however, records show that his symptoms resolved and his separation exam was negative for any back conditions. The April 2010 and January 2014 VA examiners opined that the Veteran's current back disability was not related to his active duty. Therefore, there is no medical evidence showing a nexus between his current back condition and the injuries he suffered in service. 

The Veteran is competent to report his injuries both during and after service, and symptoms he has experienced. Layno v. Brown, 6 Vet. App. 465, 469 (1994) However, he is not shown to possess the skills or experience necessary to provide an opinion as to the etiology of his current condition. See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training or experience are competent to render a medical diagnosis). Therefore, his statements on the matter of nexus are not probative. 

As the most probative evidence fails to show a current low back disability resulted from an injury or disease incurred in active military service, or that arthritis of the lumbar spine was present in service or to a degree of 10 percent within the first year following service, a basis upon which to establish service connection has not been presented.

Eye Condition

The Veteran seeks service connection for an eye condition which he believes was caused by chemical burns he suffered during service.

Review of his service treatment records reveals that the Veteran sustained a chemical exposure (apparently fuel) in 1985 which resulted in what was characterized as chemical keratosis and conjunctivitis.  [It appears the Veteran's original paper files were highlighted in various places, but after these documents were put in an electronic format, the areas highlighted are nearly blacked out, such that they are difficult to read.]  Eye complaints continue to be shown in 1986 and 1989.  Conjunctivitis, apparently distinct from "chemical conjunctivitis," was the assessment accounting for the Veteran's complaints of "irritated eyes" in June 1989.  

The Veteran's post-service treatment records show that he experienced occasions of eye infections, irritation, redness, itching and pain throughout the appeal period. In January 1991, he complained of an eye infection. In November 1999, he complained of redness, itchy and painful eyes; the examiner noted an infection.  In June 2003, an examiner noted chronic conjunctivitis possibly secondary to past chemical burns. The chronic conjunctivitis was reactivated in September 2004 after the Veteran reported being in a smoke filled room. He requested new medication after experiencing irritation, redness and crusted eyes in December 2007. In March 2008, he was using a steroid that resolved his sticky discharge, itching and redness. 

The Veteran was afforded a VA examination in March 1994. The examiner noted that the Veteran used eye drops for occasional irritation of his eyes and his distance vision was blurred. The examiner did not find keratitis at the time of the exam and noted his vision deficiencies could be corrected with glasses. 

During an April 2010 VA examination, the Veteran reported that his symptoms had gotten progressively worse since service. The examiner diagnosed dry eye syndrome after noticing he had decreased tear breakup time during the exam, chronic conjunctivitis (although inactive at the time), and glaucoma suspect. The examiner opined that the Veteran's chronic conjunctivitis was less likely as not caused by or a result of chemical burns suffered in service, owing to the mild nature of the burn.  

An addendum opinion was obtained in December 2012, in order to determine whether any of the Veteran's diagnosed eye conditions, to include chronic conjunctivitis, glaucoma, and dry eyes, were related to service. The examiner specified that the Veteran was not diagnosed with glaucoma; rather he was diagnosed as a glaucoma suspect based on the appearance of his optic nerves. The examiner then opined that the mild chemical burn suffered in service did not cause his current eye conditions because mild chemical burns would not be expected to cause long-term sequelae. "More severe initial damage to the conjunctiva would be expected in cases in which chronic conjunctivitis and/or dry eyes resulted. Similarly, glaucoma can result from very severe chemical burns in which the chemical does serious damage to the intraocular contents." However, that was not the case because the damage was confined to the surface of the eyes.   

Another opinion was submitted in June 2013, which listed findings from the March 1985 treatment record after the injury to the Veteran's eye. Based on those findings, the examiner provided the same opinion from the December 2012 examination. However, the examiner also noted that chronic conjunctivitis was not active at the time of the April 2010 examination; rather, it was diagnosed based on a review of the Veteran's records. The conjunctivitis had been intermittent and was felt to be allergic in nature by most examiners who treated the Veteran since 2007.   

During the September 2011 hearing, the Veteran testified that his eyes were exposed to jet fuel in March 1985 and he suffered itching, burning, redness, dryness and general irritation. He also mentioned his eyes were sensitive to light. He reported that prior to the incident; he had no issues with his eyes. After discharge, he was continuously treated for conjunctivitis at the local VA medical center for the same symptoms. He testified that his primary care doctor told him that his current symptoms were consistent with chemical burns he received in service. 

The Board finds that a basis to award service connection for chronic conjunctivitis has been presented.  

Notably, the Veteran has not been diagnosed to have keratitis since service, and therefore, there is no basis for awarding VA benefits for that particular eye disability.  Further, it has been clarified the Veteran does not have glaucoma, and therefore, service connection may not be granted for that impairment.  Likewise, since dry eye syndrome was not seen in service and a competent medical opinion has been obtaining indicating it is unrelated to the eye injury sustained in service, there is no basis for establishing service connection for dry eye syndrome.  

With respect to the Veteran's conjunctivitis, the record shows that arose in service in the context of the mild chemical burn, as well as separately.  While the VA examiner concluded the Veteran's current conjunctivitis was unrelated to the mild in-service chemical burn, no opinion was entered on the question of whether the current disability was related to service more generally.  Since the record shows the Veteran was seen for conjunctivitis during service in a context distinct from his mild chemical burn, and he appears to have suffered bouts of it periodically since service, with the resolution of reasonable doubt in the Veteran's favor, it may be concluded his current chronic bilateral conjunctivitis had its onset in service.  


ORDER

Service connection for residuals of a groin injury is denied. 

Service connection for a low back disability is denied. 

Service connection for bilateral chronic conjunctivitis is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


